Citation Nr: 1429178	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic sinusitis with multiple bilateral maxillary sinus polyps.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  He thereafter had numerous periods of active duty for training, including from May 14 to May 28, 2004, in which he sustained the injury leading to his service-connected sinus disability.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA) that increased his rating from noncompensable to 10 percent.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his April 2013 VA examination, the Veteran stated that he continues to receive treatment for his sinus disability from a private provider.  Though the treatment records from the Veteran's local ear, nose, and throat doctor have previously been obtained, these records only run through February 2010.  An attempt to obtain updated records must be undertaken.

Further, a record in the Veteran's claim file reflects that he receives benefits from the Social Security Administration.  As it is not clear whether these benefits are for disability or for retirement, VA must attempt to obtain any relevant records from that Administration before this claim is adjudicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

2.  With any necessary assistance from the Veteran, obtain additional treatment records from Dr. Jennifer K. Berge and any other private provider who has treated the Veteran's sinus disability.  All efforts to obtain the records must be fully documented, and the facility must provide a negative response if records are not available.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



